EXAMINER'S AMENDMENT
This action is a response to the communication received on 1/5/2021. Examiner acknowledges the amendments made to claims 1, 5, 8, 9, and 11-14 and the cancellation of claim 4. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (Currently Amended) The method of claim 1, wherein the selected first catheter is configured to be inserted into the patient’s body with a narrow profile configuration and to expand to [the] a wide profile configuration to place the first catheter against tissue within the patient’s body to treat the tissue within the patient’s body with the radioactive substance.

9. (Currently Amended) The method of claim 1, wherein the selected second catheter is configured to be inserted into the patient’s body with a narrow profile configuration and to expand to a wide profile configuration to place the second catheter against tissue within the patient’s body to treat the tissue within the patient’s body without the radioactive substance.

cancer comprises determining whether the tissue comprises cancer tissue in real-time concurrently with removing the tissue.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record where the determination of a presence of cancer in a patient occurs using a device while the patient is on a support in order to select a catheter with a radioactive substance or a catheter with a non-radioactive substance for placement in the patient.
Claims 2-3, and 5-14 inherit the allowed matter from claim 1 and are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791